 DECISIONS OF NATIONAL LABOR RELATIONS BOARDArlington House Aluminum Furniture Division ofPlantation Patterns, Inc. and David AllenMiller and Charlene Burnette. Cases 10-CA-18672 and 10-CA-1872023 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 15 July 1983 Administrative Law Judge J.Pargen Robertson issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Arlington House Aluminum FurnitureDivision of Plantation Patterns, Inc., Birmingham,Alabama, its officers, agents, successors, and as-signs, shall take the action set forth in the Order asmodified.1. Substitute the following for paragraph I (a)."(a) Promulgating and maintaining an unlawfulno-solicitation rule."2. Substitute the following for paragragh l(b):"(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."3. Substitute the attached notice for that of theadministrative law judge.t The General Counsel has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. StandardDry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing the findings. We do not, however, find it necessary to rely on thejudge's discussion of Charlene Burnette's failure to explain the reason shechanged her mind about supporting the Union.Absent exceptions, we adopt the judge's finding that the Respondentviolated Sec. 8(a)(l) by promulgating and maintaining an unlawful no-so-licitation rule. In adopting this finding, however, we do not rely onT.R. W Bearings, 257 NLRB 442 (1981). Member Zimmerman continuesto adhere to T.R.W. See his dissent in Our Way, Inc., 268 NLRB 394(1983).The judge inadvertently used broad cease-and-desist language in hisrecommended Order. We shall correct this error.271 NLRB No. 62APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT promulgate and maintain an un-lawful no-solicitation rule.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.ARLINGTON HOUSE ALUMINUM FUR-NITURE DIVISION OF PLANTATIONPATTERNS, INC.DECISIONSTATEMENT OF THE CASEJ. PARGEN ROBERTSON, Administrative Law Judge.This case was heard in Birmingham, Alabama, on March29 and 30, 1983. The case involves two complaints. Thefirst complaint issued on December 7, 1982, citing acharge which was filed on October 29, 1982. The secondcomplaint issued on December 27, 1982, citing a chargewhich was filed on November 16, 1982. The complaintsalleged that Respondent engaged in activity in violationof Section 8(a)(l) and (3) of the Act.On the entire record, and from my observation of thewitnesses, and after due consideration of the briefs filedby the General Counsel and Respondent I make the fol-lowingFINDINGS OF FACT'The General Counsel alleges that Respondent engagedin 8(a)(1) violations by interrogating its employees abouttheir union activities, creating an impression of surveil-lance of its employees activities by telling employees thatit knew who had started the union campaign, threateningits employees with discharge if they engaged in union ac-tivities, and promulgating a no-solicitation rule. Respond-ent allegedly violated Section 8(a)(3) of the Act by dis-charging employee David Miller on October 15, 1982,and by demoting employee Charlene Burnette on No-vember 1, 1982.Respondent denied all the unfair labor practice allega-tions. While no dispute arose as to the occurrence ofunion activities, it was Respondent's position that thoseactivities which came to its attention occurred after theOctober 15, 1982 discharge of David Miller. Moreover,Respondent contends that any union activities by Char-lene Burnette occurred after, and possibly because of,Respondent's activities in assigning her to productionI Respondent admitted that at material times it is and has been an em-ployer engaged in commerce within the meaning of Sec. 2(6) and (7) ofthe Act, The parties stipulated that United Steelworkers of America is alabor organization as defined in Sec. 2(5) of the Act.360 PLANTATION PATTERNS, INC.duties (i.e., the alleged demotion). Additionally, Re-spondent contends that Burnette was never demotedduring 1982 as alleged by the General Counsel.2The General Counsel presented what appears to be aprima facie case. However, the General Counsel's case isdependent on the credibility of Charlene Burnette. Bur-nette was the sole witness offered in support of the Gen-eral Counsel's 8(a)(1) allegations, and in support of themotive elements regarding Miller's discharge and Bur-nette's alleged demotion. Additionally, Burnette was theonly witness called to prove that Respondent knew of itsemployees' union activities before Miller was dischargedon October 15, 1983.In that regard, although David Miller corroboratedCharlene Burnette's testimony that Miller picked upsome union authorization cards and split the cards withBurnette to distribute to the employees on October 4 or5, 1982, Miller testified that no supervisor ever saw himsoliciting employees to sign authorization cards.On the other hand, Burnette's testimony linked Re-spondent to acknowledge of Miller's union activity earlyin October 1982.A. Sequence of Events1. October 9, 1982During early October 1982,3 according to CharleneBurnett, Ronnie Worden, who was supervisor overwelding and buffing at that time, directed Burnette tocome to his desk in the welding department. Only Bur-nette and Worden were present when Worden asked herif she knew anything about the Union. When Burnettereplied that she did not, Worden responded, "Charlene, Iknow you too well. You know who's doing it." Burnettetestified that she told Worden that she did not knowwhat he was talking about. Worden then replied, "Char-lene, if you are involved in it, get out, because they aregoing to fire you if they find out you are involved."According to Burnette, she had a second conversationwith Ronnie Worden on October 9, 1982. On that occa-sion, according to Burnette, Worden came over to her inthe buffing department and said, "Charlene, we think weknow who is trying to organize the union." Burnetteasked who and Worden replied, "David Miller. We aregoing to try to catch him soliciting." Worden went on tosay, "We are going to try to catch him soliciting oncompany property during breaks or lunch, and then weare going to terminate him." Burnette testified thatWorden also asked her if she had signed the checkoffcard. Burnette told Worden that she did not think heshould be asking her that.2. October 15, 1982Burnette testified that, on the day of Miller's discharge(October 15, 1982), Ronnie Worden came to her and2 It is undisputed that Burnette was displaced as leadperson during1983 while on disability leave. The General Counsel indicated during thehearing that that demotion, the one in 1983, was not alleged as a viola-tion.3 Later in her testimony Burnette identified this date as October 9,1982.said, "Charlene, we know for sure that David Miller isthe one that is behind the Union and we're fixing to firehim at the end of the shift."3. During the week of October 22, 1982Burnette testified that, during the week following thedischarge of David Miller, company officials DudleyKing and Donnie Lowe and all the supervisors met withthe employees. Burnette identified King as the owner ofArlington House and Donnie Lowe as the plant manag-er. According to Burnette, either Lowe or Dudley Kingspoke to the employees and told them that he had calledall the people together to talk to them about the rumorsthat had been circulating through the plant about theUnion. Burnette indicated that he went on to say thatthey did not need a union, that they were a new compa-ny, they were doing good just the way they were, andthat they had always had an open door policy for theemployees. The speech continued, "as you people mighthave heard, last week we had to terminate an employee,David Miller, in the buffing department. Rumors werethat he was the one that had been soliciting for theunion."On cross-examination Burnette was asked if the refer-ence to David Miller during the speech was to the effectthat he was trying to get his job by getting employees tosign cards. Burnette at that point testified that she didnot know whether that was the comment made aboutMiller during the speech and that she did not rememberwhat was said about Miller exactly.4. Early November 1982During early November 1982, Burnette asked PlantManager Donnie Lowe to meet with her. Burnette testi-fied that she told Lowe that she could not take anymoreharassment. Lowe replied, "Okay, since we are in here,let's get everything out in the open." Burnette said shewondered why she had been put on the buffer and takenoff her leadperson job. Lowe replied that they neededBurnette to buff and, "Charlene, I have heard rumorsgoing around the plant about you." Burnette asked whatthe rumors were and Lowe replied, "You are the onethat has been soliciting for the union." According toBurnette she replied that she was not going to deny itand that she was not going to admit it. Burnette toldLowe, "Someone who signed the card might have beensomeone who got scared and told on me."Burnett testified that later during early November shemet with Plantation Patterns' personnel manager KathieShirah, in Donnie Lowe's office. According to Burnette,Shirah said that she had heard that she had a lot of prob-lems. Burnette told Shirah that she could not take anymore harassment. Burnette asked about her being takenoff the leadperson position and pointed out that her se-niority did not mean anything. Burnette also mentionedBarry Davis was doing her job as leadperson. Subse-quently Shirah called Plantation Patterns and then toldBurnette that Davis was classed as a painter and had notbeen promoted and that she would see that Burnette gother job back.361 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBurnette recalled that, about a week after her meetingwith Shirah, she had another conversation with PlantManager Donnie Lowe. This conversation occurred inthe buffing department and only Lowe and Burnettewere present. Burnette mentioned to Lowe that Shirahwas supposed to let her know the outcome of their meet-ing. Lowe stated that a decision had been made. Bur-nette asked if she was going to get her job back andLowe replied no, that he liked the way things weregoing, they were working out good. Burnette asked ifher pay was going to be cut and Lowe replied, "Not atthis time." Burnette asked if this was because of herwork and Lowe replied "No, it's not got anything to dowith your work." Burnette then replied, "Well, it's gotto be either of two things: your brother-in-law or theUnion." Lowe replied, "Well, Charlene, you can figurethat one out on your own."B. Credibility ResolutionsIn material respects as to the vital elements of the vari-ous unfair labor practice allegations, the testimony ofCharlene Burnette was denied by Respondent's wit-nesses. However, regarding the allegation of a no-solici-tation rule, former Supervisor Ronnie Worden4testifiedthat he told Charlene Burnette that he "didn't want any-body signing union cards on company time."Therefore, at the outset, an in-depth examination intothe elements regarding the credibility of Burnette is es-sential.While a number of factors, including Respondent's an-nounced opposition to the Union in late October, and thetiming of the discharge of David Miller, raise grave sus-picion as to Respondent's motives, I must consider sever-al points regarding Burnette's testimony.5The first troubling area regarding this case involvesthe absence of corroborative testimony. That point ismost troublesome in the area of pre-October 15, 1982union activity. Only the two alleged discriminatees Bur-nette and Miller testified that employees were solicitedto sign union cards before Miller's discharge. Of thosetwo only Burnette's testimony linked that activity withknowledge by Respondent.Other employees called by Respondent denied know-ing of any such union activity. Although former Supervi-sor Worden admitted telling Burnette that employeeswere not to solicit union cards during worktime, noeffort was made to identify through Worden whetherthat conversation occurred before October 15.Moreover, it is rather unusual that only alleged discri-minatee Burnette was called regarding comments regard-ing the Union from various supervisors. Only Burnettewas the subject of any comments which are alleged as8(a)(1) violations and, according to her testimony, 8(a)(1)comments were made to her by three or four different4 Worden is no longer employed by Respondent.8 Since the General Counsel has the burden of proving a prima faciecase in support of unfair labor practice allegations, it is essential that theevidence in support of the allegations must be credited. Therefore, whiletestimony supporting Respondent's defense may also be less than credi-ble, it is not necessary to reach that consideration absent a determinationthat the General Counsel's allegations are supported by substantial (cred-ited) evidence.agents8of Respondent and one of those comments cameduring a general speech to employees. Nevertheless, noother employee corroborated Burnette regarding thespeech and one other employee was involved in alleged8(a)(l) activity.While I do not find this omission to be dispositive, Ido find the lack of corroborating testimony to be bother-some.Secondly, the time frame of Burnette's story regardingher alleged demotion and her union activities does notwithstand analysis. Burnette contends that she involvedherself in union activity around October 4 or 5 and thatsubsequently, in early November, she was removed fromher leaderperson job to one in production. However,when recalled for rebuttal following Respondent's case,Burnette testified that she performed production work on"show pieces" and in welding in place of employee PamPeak, during September 1982. On those occasions ac-cording to Burnette, Barry Davis assumed her duties asleadperson.In her testimony during the General Counsel's case inchief, Burnette denied beginning her union activities after"scheduling" was reassigned from her to Barry Davis.However, on rebuttal, Burnette testified that her duties,which included scheduling, were reassigned to Davisduring September (i.e., the month before Burnettebecame involved with the Union).The September transfers, which occurred before Bur-nette's October union activity, involved the same ele-ments as the alleged November 8(a)(3) violations. Noeffort was made to show why the General Counsel andBurnette felt that the September transfers were differentfrom those in November. Although Burnette was neverswitched back to leadperson following November, shebecame disabled in December and was not available toresume her leadperson duties after that time.Additionally, Burnette testified that she was formerlyopposed to, and had even sued, the Union. The recorddid not prove, as Respondent contends, that Burnettewas motivated to work for the Union because of, ratherthan before, her assignment to production duties. How-ever, neither did Burnette explain why she changed froman opponent to the Union to a stronger supporter in Oc-tober 1982. That timing does lead one to question wheth-er her assignment to production work during Septembercontributed to her subsequent swing to a prounion posi-tion.Of course, employees are entitled to support or opposethe Union regardless of their reasons. But here, in con-sideration of the time frame regarding Burnette's claimof discrimination, her failure to explain the reason for herchange of mind raises additional credibility questions inview of her contention that she did not support theUnion because of her change in assignments.Thirdly, there were apparent conflicts in Burnette'stestimony. Early in her testimony Burnette testified thatshe was demoted to production work a few days afterDavid Miller was discharged. However, as RespondentI As mentioned herein, Burnette was uncertain as to whether hisspeech to employees was given by Respondent's owner or plant manager.362 PLANTATION PATTERNS, INC.brought out through Burnette on cross-examination, herNovember 2, 1982 affidavit to the Regional Office identi-fied her job as leadperson. No mention was made in thataffidavit to the alleged demotion. Later in her testimony,Burnette testified on several occasions that she was per-manently demoted to buffing, a production'job, in earlyNovember.Early in her testimony Burnette testified to two earlyNovember conversations with Plant Manager Lowe re-garding her work assignment. Burnette said nothing tothe effect that Lowe told her he was assigning her toproduction work. However, later when Respondent's at-torney asked Burnette how she knew when she was de-moted, she testified that Ronnie Lowe told her in earlyNovember that he was assigning her to production work.Additionally, after direct, Burnette appeared to lendstrength to her case by testifying, for the first timeduring rebuttal, that she was told by Plant ManagerLowe and Supervisor Rodriguez in early November1982 that she was to go to Barry Davis if she had prob-lems. The obvious significance of such remarks was thatLowe and Rodriguez were treating Davis, rather thanBurnette, as leadperson.Both the above recalled incidents lend strong supportto the complaint allegations. It is bothersome why Bur-nette did not include those matters in her earlier testimo-ny.Finally, Burnette testified that she did not tell supervi-sors that any buffing employees were performing poorly.Several supervisors testified that Burnette told them thatbuffing employees, including David Miller, were per-forming unsatisfactorily. On cross, when confronted withthe mention of several buffing employees who had beendischarged for poor work, Burnette changed her testimo-ny and admitted that all the buffing employees did notperform well.C. FindingsThe record, and especially the factors mentionedabove, demands concern as to the reliability of the Gen-eral Counsel's evidence.Standing alone I was impressed with Burnette's testi-mony. Her recollection appeared good. The timing andsubstance of the conversations included in her testimonyappeared logical. However, the above-mentioned factorsof concern' do warrant a determination that I cannotcredit disputed testimony supporting the unfair laborpractice allegations absent credited corroboration. Asshown above, Burnette's testimony on the material unfairlabor practice elements was disputed by Respondent andwas not corroborated by other witnesses or documents.Therefore, as to the 8(a)(1) and (3) allegations not men-tioned below, I find that the General Counsel failed toestablish that any violations occurred.In that regard, absent the crediting of Burnette, thereis no evidence showing that Respondent knew of David' The single most alarming factor was Burnette's obvious exaggerationregarding her evalutation of all the buffer employees' work As men-tioned above Burnette moved from an original position that all those em-ployees performed well, to an admission that specifically named buffersperformed poorly.Miller's union activities prior to his discharge. Therefore,I find that the record does not prove that Respondentknew of Miller's union activities and I find that Respond-ent did not discharge Miller because of his protected ac-tivity.As to Charlene Burnette, her testimony on rebuttal il-lustrated that she was frequently assigned to productionwork and Barry Davis was assigned leadperson duties,before Burnette engaged in any union activities. More-over, the evidence is undisputed that Burnette was classi-fied as leadperson and paid in accord with that classifica-tion throughout 1982. Therefore, I find that the evidenceillustrated that Burnette's job and assignments were notmaterially different during 1982, after her alleged unionactivities. I find the General Counsel failed to prove thatBurnette was treated discriminatorily.As to most of the 8(a)(l) allegations: In view of myfinding that Burnette's testimony cannot be creditedabsent corroboration, those allegations which were dis-puted by Respondent must fall for lack of substantial evi-dence.D. The No-Solicitation AdmonitionFormer Supervisor Ronnie Worden admitted tellingCharlene Burnette and other leadperson employees thathe did not want "anybody signing union cards on com-pany time." I credit Worden's admission. AlthoughWorden testified that he did not tell Burnette that em-ployees should not sign union cards during break orlunch, neither did he indicate that he clarified his prohi-bition to include only those times other than breaks andlunch. Therefore, the situation herein falls within thescope of the Board's decision in TR. W. Bearings, 257NLRB 442 (1981), and is unlawful.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. By promulgating and maintaining a no-solicitationrule which prohibits its employees from soliciting unioncards during working time, without further clarification,Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(1 ) of the Act.3. Respondent has not otherwise engaged in violationsof unfair labor practices alleged in the complaint.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it be ordered tocease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed88 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.363 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe Respondent, Arlington House Aluminum Furni-ture Division of Plantation Patterns, Inc., Birmingham,Alabama, its officers, agents, successors, and assigns,shall1. Cease and desist from(a) Interfering with, restraining, and coercing its em-ployees in the exercise of rights guaranteed them in Sec-tion 7 of the Act in violation of Section 8(a)(1) of theAct by promulgating and maintaining a no-solicitationrule which prohibits solicitation of union authorizationcards by its employees during working time.(b) In any other manner interfering with, restraining,or coercing employees in the exercise of the policies ofthe Act.(a) Post at its Birmingham, Alabama place of businesscopies of the attached notice marked "Appendix."gCopies of the notice, on forms provided by the RegionalDirector for Region 10, after being signed by Respond-ent's authorized representative, shall be posted by Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that the notices are not altered, defaced, or cov-ered by any other material.(b) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.9 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."364